Exhibit 12.1 SUMMIT FINANCIAL GROUP, INC. Statement Regarding Computation of Ratios of Earnings to Fixed Charges and Preferred Dividends Year Ended December 31, 2009 2008 2007 2006 2005 Earnings (loss) before income taxes $ (2,881 ) $ 2,009 $ 19,271 $ 16,078 $ 11,197 Add fixed charges 46,194 49,582 52,453 44,490 26,605 Earnings before fixed charges and income taxes $ 43,313 $ 51,591 $ 71,724 $ 60,568 $ 37,802 Fixed charges $ 46,194 $ 49,582 $ 52,453 $ 44,490 $ 26,605 Preferred dividends 74 - Fixed charges and preferred dividends $ 46,268 $ 49,582 $ 52,453 $ 44,490 $ 26,605 Ratio of earnings to fixed charges 0.94 1.04 1.37 1.36 1.42 Ratio of earnings to fixed charges and preferred dividends 0.94 1.04 1.37 1.36 1.42 For purposes of determining the ratio of earnings to combined fixed charges and preferred dividends, earnings are defined as (a)the sum of pre-tax income (loss) from continuing operations, fixed charges, and amortization of capitalized interest, less the sum of (b)interest capitalized and preference security dividend requirements of consolidated subsidiaries. Fixed charges means the sum of interest expensed and capitalized, amortized premiums, discounts and capitalized expenses related to indebtedness, and an estimate of the interest within rental expense and the amount of pre-tax earnings that is required to pay the dividends on outstanding preference securities. The amount of interest within rental expense has been estimated to be one-third of such rental expense.
